Citation Nr: 1504343	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013 and September 2014, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's hearing loss is not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination and opinion in November 2014 pursuant to the Board's September 2014 remand.  The examinations, particularly along with the November 2014 expert medical opinion, are sufficient evidence for deciding the claim.  In combination, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and provide a reasoned explanation.  Thus, VA's duty to assist has been met.

Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's sensorineural hearing loss is considered a chronic disease.

Facts and Analysis

The Veteran most recently underwent a VA audiological examination in November 2014.  Although some of the prior testing was invalid, testing at this time revealed that in both ears the auditory threshold was above 26 decibels at the 2000, 3000, and 4000 hertz levels with speech recognition scores less than 94 percent.  Accordingly, the Veteran's impaired hearing is considered a disability for VA purposes.  38 C.F.R. § 3.385.  The current disability element of the claim is met.

The Veteran alleges in-service noise exposure as a result of his duties as a System Organizational Maintenance Technician, a position that required him to work with C-130 planes in the hangar and on the flight lines.  In a December 1981 Medical Surveillance Questionnaire, he wrote that as an "aviation electricians mate" he was exposed to noise but that he was provided ear plugs for hearing protection.  Since filing the claim, he alleges that hearing protection was provided but not always worn.  His allegations of in-service occupational noise exposure are supported by the military occupational specialty (MOS) listed on his Form DD-214 and also by a treatise article that describes his MOS.  His service treatment records also demonstrate that in November 1981 he received treatment for a 3 day long right ear ache, which was diagnosed as eustachitis, but it resolved and did not recur.

The Veteran is competent to describe what he experienced in service.  The Board finds that his statements are also credible as they are supported by his service records and his MOS.  Thus, the Board finds that the Veteran did experience in-service noise exposure and as a result the in-service injury or event element for a service connection is met.

In July 2011, the Veteran underwent a VA audiological examination, however the results were invalid and therefore the examiner could not render a medical opinion on the nature or etiology of his disability.  The Veteran did have the opportunity to report that while on active duty he was exposed to noise from aviation electronics and jet engines.  After service, he worked for Marriot Hotels doing maintenance work and he denied any occupational noise exposure.  He also denied recreational noise exposure.

In June 2013, the Veteran underwent a new VA audiological examination that revealed right ear hearing loss.  The examiner concluded that it was not at least as likely as not that his hearing loss was caused by or the result of an event in military service.  The Institute of Medicine (2005) has concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence to support the idea of delayed onset of hearing loss.  The hearing loss should occur at the time of the noise exposure.  As a review of the Veteran's enlistment and separation examinations demonstrated that a standard threshold shift did not occur, delayed post-noise-exposure hearing loss is not likely.  The examiner additionally noted that the Veteran reported no post-service occupational or recreational noise exposure.  

The results of a November 2013 VA audiological examination were invalid and therefore the examiner did not provide a medical opinion on the nature and etiology of his hearing loss.

The Veteran's most recent VA audiological examination was administered in November 2014 and it revealed bilateral sensorineural hearing loss as noted previously.  In addressing a possible nexus, the examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  

The examiner began his rationale by reviewing the Veteran's lay statements and contentions.  The Veteran served in the US Navy on active duty from 1980 to 1984 and he did not serve in combat.  He was, however, exposed to hazardous noise, including from aircraft engines.  He reported that for his MOS he was provided hearing protection but he was not always able to wear it because at times supplies would be low.  He denied any post-service occupational or recreational noise exposure, and contended that his hearing loss must be correlated to military service because he was exposed to a great deal of noise therein but has not had that exposure since.

The examiner then reviewed the Veteran's claims file, including service treatment record.  A 1984 exit examination documented normal hearing at separation.  The examiner acknowledged that the Veteran's reported MOS likely exposed him to excessive noise but his service treatment records do not indicate that this had a negative impact on his hearing.  The documents show that military noise exposure did not cause hearing loss during military service.  The Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for either ear when comparing entrance and separation evaluations.

Similar to the June 2013 opinion, the November 2014 examiner indicated that the Institute of Medicine (2005) has concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure.  Hearing loss should occur at the time of exposure, and there is not sufficient evidence to determine whether permanent noise induced hearing loss can develop years later.

The examiner concluded that since the Veteran's hearing was normal on discharge and there was no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there is no basis on which to conclude that his current hearing loss is causally related to military service, including as a result of noise exposure therein.  There is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.

Determining the etiology of hearing loss requires medical testing and a certain amount of medical expertise.  While the Veteran believes that his current hearing loss is related to noise exposure in service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render a probative opinion on the matter due to the medical complexity of this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The record contains no VA medical expert evidence in support of a nexus between the Veteran's current hearing loss and active service; the Veteran has not undergone private medical treatment.  The VA opinion evidence, particularly the November 2014 opinion, is persuasive as the examiner considered the Veteran's theory of the claim, the history of noise exposure and the medial history.  The examiner provided a well-reasoned explanation as to why the Veteran's current hearing loss is not related to in-service noise exposure.  Accordingly, the third nexus element of service connection is not met, and service connection for hearing loss on a direct basis is not warranted.

The Veteran's hearing loss is, however, a chronic disease and he alleges it to have continued since service.  See 38 C.F.R. §§ 3.303(b), 3.309(a).  Here, unlike his prior tinnitus claim, the Veteran has not established by a least as likely as not standard that he has had continuous hearing loss symptomatology since service.  Rather, the Veteran has primarily asserted a theory of post-service diagnosis with a nexus to noise exposure.  The evidence shows that there is no diagnosis of hearing loss in service or within a year of separation.  The service separation examination report is against a continuity of symptomatology because there was affirmative testing results showing normal hearing.  Moreover, the first report of hearing loss is in his April 2010 Veteran's Application for Compensation and/or Pension, which is many years after service.  Therefore, service connection for sensorineural hearing loss under a continuity of symptomatology framework is also not warranted.  Furthermore, as the evidence does not show sensorineural hearing loss to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

In sum, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hearing loss; there is no doubt to be resolved; 

and service connection for hearing loss is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


